DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on February 9, 2022, in which claim 20 is cancelled and claims 1-19 and 21 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on February 9, 2022, with respect to claims 1-19 and 21 have been fully considered and are persuasive.  The 35 USC 101, 112 and 103 rejections set forth in the last office action mailed on September 10, 2021 have been withdrawn. 

Claim Rejections - 35 USC § 101
After further reviewed Applicant’s argument in light of the claimed amendment filed on February 9, 2022, it conceivable that the recited claimed language “generating, based at least in part on user input received via the GUI, a table interface associated with the data table, the table interface being a data structure that comprises (i) information regarding where in the data source to retrieve data of the data table and (ii) the established at least one filter operation or at least one clean operation to be applied to the data of the data table; onboarding underlying data from the data source using the generated table interface, so as to apply the established at least one filter operation or at least one clean operation; defining at least one transformation operation to apply to a portion of the underlying data from the data source that has been onboarded using the generated table interface” integrated into a practical application that render claims 1, 8 and 15 eligible under 35 USC 101. Therefore, 35 USC 101 rejection set forth in the most recent office action, mailed on September 10, 2021, with respect to claims 1-9 and 21 has been withdrawn.

Claim Rejections - 35 USC § 112
After further reviewed Applicant’s arguments in light of the original disclosure, it is conceivable that the claimed amendment filed on February 9, 2022 to delete the word “will” in claims 5, 12 and 18 that raised uncertainty as to whether the function or operation proceeding the term will execute has overcome the indefiniteness rejection under 35 USC 112. The rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
After further reviewed Applicant’s arguments in light of the original disclosure and the claims amendment filed on February 9, 2022, it is conceivable that the combination of McHugh and Toledano has failed to generate a table interface associated with the data table, the table interface being a data structure that comprises (i) information regarding where in the data source to retrieve data of the data table and (ii) the established at least one filter operation or at least one clean operation to be applied to the data of the data table; onboard underlying data from the data source using the generated table interface, so as to apply the established at least one filter operation or at least one clean operation; define at least one transformation operation to apply to a portion of the underlying data from the data source that has been onboarded using the generated table interface; and apply the at least one transformation operation to the portion of the underlying data onboarded using the generated table interface to thereby assign the data to a semantic network, the semantic network comprising conceptual data components and associative data components. Therefore, the 35 USC 103 rejection set forth in the most recent office action mailed on September 10, 2021 has been withdrawn in the light of the analysis above.

Allowable Subject Matter
Claims 1-19 and 21 are allowed in light of the applicant’s arguments and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claims invention are involved in providing an efficient way to store, access and relate data, allowing unique computations, and provides better methods to access, resolve and compare similar data and providing dramatic flexibility both to store and locate data accurately and to capture additional business information within the network.
None of the prior art of record, singular and any order combination fails to establish a data structure having semantic context with at least two data types, and structural context having at least one data component, and populate underlying data into an instance of the data structure such that underlying data populated into each respective property of data component has each of data types of the semantic context. These claimed features render claims 1-19 and 21 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 3, 2022